[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION re: MOTION TO QUASH SUBPOENA (#136), ANDMOTION FOR PROTECTIVE ORDER #136.01
I.
The Motion to Quash the subpoena on Chris Handrinos is granted as to Schedule A of the Subpoena of August 27, 1997 at this time without prejudice to reserving the subpoena at a later date for a later time. The stated purpose of the subpoena is to show relevance to the appointment of a receiver. This is not the CT Page 11632 issue presently before Dr. Schramm.
 II.
The Motion to Quash the subpoena on Attorney Robert Slavitt is granted as to Schedule A of the Subpoena of August 22, 1997 except as set forth herein. Pursuant to the stipulation of the parties of 2/26/97 and the order of the court, the time for discovery has passed. This court finds that the subpoena duces tecum in this case is in the nature of a discovery device. It asks for Attorney Slavitt to produce "your entire file and all other documents in your possession". . . . It is a shotgun request, not a laser beam to produce a particular document. Good cause has not been shown for this production.
It is further clear that nothing in Attorney Slavitt's files predate the litigation and there are substantial problems concerning work-product and attorney-client privilege. All bills, receipts, time records and actual ledger sheets shall be produced at the hearing before Dr. Schramm on the issue of recusal. Descriptions of services are confidential and may be redacted out of those documents.
The court notes that the issue before Dr. Schramm is Motion #114 CV96-0154115 (see the order of this court dated 9/17/97). The Motion to Disqualify Attorney Slavitt is that motion. This ruling is made as to that motion. After Dr. Schramm has ruled on Motion #114 the motion to disqualify, he may as he determines appropriate set down the other matters.
Dr. Schramm is to set down for a hearing the motion to disqualify at the earliest possible date.
So ordered.
KARAZIN, J.